The Court orders that a special panel shall be convened pursuant to MCR 7.215GJ) to resolve the conflict between this case and Amerisure Ins Co v Time Auto Transp, Inc, 196 Mich App 569; 493 NW2d 482 (1992).
The Court further orders that the following portions of the opinion in this case released on July 9,2013, are vacated: (1) Section I in its entirety, (2) Section II, paragraph 2, and (3) Section III, paragraph 2. 
*802Appellant may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellee may file a supplemental brief within 21 days of service of appellant’s brief.
Gleicher, J., disqualified herself from participating in this matter.